UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4063


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BOBBY RAY HUNT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:09-cr-00034-FL-1)


Submitted:   November 17, 2010              Decided:   December 8, 2010


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North Carolina,
for Appellant. George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Rudy E. Renfer, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby       Ray    Hunt    pleaded    guilty       to   possession          of   a

firearm    after      having       previously       been    convicted         of    a     crime

punishable       by   a    term    exceeding      one     year   of   imprisonment,            in

violation of 18 U.S.C. § 922(g)(1) (2006).                         The district court

found that Hunt qualified as an armed career criminal pursuant

to   18    U.S.C.         § 924(e)      (2006),     and    sentenced         Hunt    to     the

statutory mandatory minimum term of imprisonment of 180 months.

Hunt appeals, challenging the finding that he is an armed career

criminal.      Finding no error, we affirm.

              Hunt first argues that the district court erred in

finding that he was an armed career criminal based on his prior

North Carolina convictions for possession with intent to deliver

and delivery of controlled substances.                     Hunt correctly concedes,

however, that his argument is foreclosed by our recent decision

in   United      States     v.    McNeill,    598    F.3d    161      (4th    Cir.      2010),

petition for cert. filed (U.S. July 2, 2010) (No. 10-5258), and

we   may   not    overrule        this   court’s     binding      precedent.            United

States v. Simms, 441 F.3d 313, 318 (4th Cir. 2006) (“A decision

of a panel of this court becomes the law of the circuit and is

binding on other panels unless it is overruled by a subsequent

en banc opinion of this court or a superseding contrary decision

of the Supreme Court.” (internal quotation marks and citation

omitted)).       Therefore, this claim fails.

                                             2
            Hunt next argues that the district court violated his

Fifth and Sixth Amendment rights by sentencing him above the

otherwise-applicable         statutory        maximum       based    on    his   prior

convictions.      Again, Hunt correctly concedes that his argument

is   foreclosed      by     binding      Supreme      Court     precedent.        See

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (“Other than

the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must

be submitted to a jury, and proved beyond a reasonable doubt.”);

see also United States v. Cheek, 415 F.3d 349, 352 (4th Cir.

2005) (“[T]he Sixth Amendment (as well as due process) does not

demand that the mere fact of a prior conviction used as a basis

for a sentencing enhancement be pleaded in an indictment and

submitted   to   a   jury       for   proof   beyond    a    reasonable     doubt.”).

Therefore, this claim also fails.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented       in   the    materials

before   the   court      and    argument     would    not    aid    the   decisional

process.

                                                                             AFFIRMED




                                          3